Title: To Thomas Jefferson from John Paradise, 10 November 1786
From: Paradise, John
To: Jefferson, Thomas



Dear Sir
London Novr. 10th. 1786.

Doctor Burney has just this moment been with me to acquaint me that the harpsicord that was bespoken for you has been finished by Kirkman a considerable time, and is now in the hands of Mr. Walker, who is affixing to it his Celestini stop, upon a new construction, according to your Excellency’s wish and idea. The Doctor has been in daily expectation ever since his arrival in town, of hearing from Mr. Walker that the instrument was ready for trial, with his new machine for the celestini stop. He has postponed writing to you till he could speak to all the particulars belonging to this harpsicord, which he is ambitious should be as complete as possible. He intends calling again to-morrow upon Mr. Walker in order to see what forwardness it is in, and if finished, will give you an account of it by the next post. I hope soon to have the happiness of seeing you. Mrs. Paradise and my daughters join with me in every good wish to you and your amiable family, and I have the honour to be with the greatest respect Yr. most faithful and obligd. hble. servt.,

John Paradise

